Citation Nr: 0316563	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of the 
knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On April 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA and 
non-VA health care providers who have treated 
the veteran for any arthritis of either knee 
from 1996 to the present.  Please note that 
although the veteran's current address of 
record is listed as being in Indiana, please 
send the letter requesting treatment 
information to all of the following addresses:  
4218 Lloyd Street, Indianapolis, Indiana  
46239; 725 Sharon Circle, Corning, Arkansas 
72422; 22 CR 1661, Corning, Arkansas  72422; 
561 Dunston Court, Indianapolis, Indiana  
46329; Route 3, Box 90-6, Tahlequah, Oklahoma  
74464; 4145 South Post Road, Wanamaker, 
Indiana 46239; 4216 Lloyd Street, Wanamaker, 
Indiana  46239; and 4226 Loyd Street, 
Wanamaker, Indiana  46239.  If the veteran or 
his representative subsequently provides any 
new address, please send the letter to the 
veteran at that address as well.  Please note 
in the claims file if any of the letters are 
returned by the United States Postal Service 
as undeliverable.  Obtain records from each 
health care provider the veteran identifies.

2.  After completion of the above action, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination to determine the nature 
and etiology of any knee disability, including 
arthritis.  The VA medical facility should be 
advised that although the veteran's current 
address of record is listed as being in 
Indiana, notice of the VA examination should 
be given to the veteran at all of the 
following addresses:  4218 Lloyd Street, 
Indianapolis, Indiana  46239; 725 Sharon 
Circle, Corning, Arkansas 72422; 22 CR 1661, 
Corning, Arkansas  72422; 561 Dunston Court, 
Indianapolis, Indiana  46329; Route 3, Box 90-
6, Tahlequah, Oklahoma  74464; 4145 South Post 
Road, Wanamaker, Indiana 46239; 4216 Lloyd 
Street, Wanamaker, Indiana  46239; 4226 Loyd 
Street, Wanamaker, Indiana  46239; and to any 
additional addresses the veteran or his 
representative subsequently provides.  (The 
letters to the veteran notifying him of the 
need to report for an examination should 
include notice of 38 C.F.R. § 3.655 (2002).)  
If any letter is returned as undeliverable by 
the United States Postal Service, this should 
be documented in writing.  
All indicated studies, including, but not 
limited to, X-rays and range of motion studies 
in degrees, should be performed.  The examiner 
should determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently diagnosed 
knee arthritis, originated in, or is otherwise 
traceable to, military service.  Additionally, 
the examiner should provide an opinion as to 
the medical probabilities that any knee 
arthritis has been caused or made worse by the 
veteran's service-connected low back 
disability.  In so doing, the examiner should 
reconcile his or her findings with those 
findings already of record.  In this regard, 
the examiner should specifically comment on 
the findings noted in the veteran's service 
medical records dated in October 1993, and in 
August, September, and October 1995.  The 
examiner should also comment on the December 
1998 VA treatment note and the September 1999 
VA examination.  If it is determined that the 
veteran does not have any knee arthritis due 
to military service, or due to service-
connected disability, the examiner should 
expressly say so and provide detailed reasons 
for such an opinion.  The rationale for all 
opinions should be explained in detail.  The 
claims folder, along with all additional 
evidence obtained pursuant to the instructions 
above, should be made available to the 
examiner for review.  
3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


